Per Curiam.

Relator has a plain and adequate remedy by way of mandatory injunction which he could have sought in the Court of Common Pleas.
*80A writ of mandamus must not be issued where there is a plain and adequate remedy in the ordinary course of the law. State, ex rel. Central Service Station, Inc., v. Masheter, Dir. of Ewys., 7 Ohio St. 2d 1; State, ex rel. Sibarco Corp., v. City of Berea, 7 Ohio St. 2d 85.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, O. J., Zimmeeman, Matthias, O’Neill, Schneidee and Beown, JJ., concur.